Citation Nr: 1537085	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  12-05 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from May 1972 to April 1974 and from September 1974 to September 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In May 2013, the Veteran testified at a hearing at the RO before a hearing officer.  In June 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  Written transcripts of these hearings have been prepared and associated with the claims file.  

Lastly, the Board notes that in August 2015 VA obtained and associated with the claims file additional VA treatment records of the Veteran.  Nonetheless, the Board finds that VA adjudication of the appeal may go forward without agency of original jurisdiction review of this evidence or obtaining a waiver from the Veteran because these treatment records are not pertinent evidence because they are either duplicative of evidence already found in the record or simply document the appellant's claims of continued cervical spine pain after service which evidence is also found in the record.  See 38 C.F.R. § 19.31 (2015) (a supplemental statement of the case will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  


FINDING OF FACT

The preponderance of the evidence of record shows that a neck disability is not related to service and arthritis of the neck did not manifest itself to a compensable degree in the first post-service year.



CONCLUSION OF LAW

A neck disability was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that a letter dated in July 2010, prior to the October 2010 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letter, the rating decisions, the statements of the case, and the supplemental statements of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the June 2015 Board hearing, the Veteran was assisted at the hearing by an accredited representative and the representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his service.  They also asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative at the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's available service treatment and personnel records as well as his post-service records from the Oklahoma City VA Medical Center, a statement from Dr. P., and treatment records from Dr. C.  See 38 U.S.C.A. § 5103A(b).  

In this regard, a review of the record on appeal reveals that while some of the Veteran's service treatment records have been obtained and associated with the claim's file, some have not, and these records are no longer available.  See replies from the National Personnel Records Center (NPRC) dated in March 1989, July 1989, October 1989, and January 2012.  Similarly, while the Veteran in writings to VA as well as his personal hearing reported that he received treatment at Fort Hood Army Hospital in November 1973 for the neck injury he sustained when a Howitzer exploded, a search for these records also did not uncover any records.  See replies from the NPRC dated in June 2014 and December 2014.  Moreover, in December 2014 the RO notified the Veteran of its inability to locate the above records.  

Where, as here, "service medical records are presumed destroyed, . . . the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The cases, however, do not establish a heightened "benefit of the doubt," but rather only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  The case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  Therefore, adjudication of this claim may go forward without these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

A review of the record on appeal reveals that the RO only attempted to obtain service treatment records that verify the November 1973 incident in which a Howitzer exploded and allegedly injured the Veteran by obtaining all of the appellant's available service treatment records and personnel records.  In this regard, the Board finds that a remand to undertake additional development, such as requesting potential accident reports, is not needed.  The Board has reached this conclusion because, as will be explained in more detail below, the Veteran's claims regarding having ongoing neck problems since this injury are not credible and verifying the occurrence of this incident would not change the Board's finding that regardless of any injury, there is no credible evidence that such injury left chronic residuals from which the Veteran suffers from currently.  Id; also see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

VA obtained a medical opinion as to the origins or etiology of the Veteran's neck disability in July 2013.  Moreover, the Board finds this opinion is adequate to adjudicate the claim because after a review of the record on appeal the examiner provided an opinion as to the origins of his disability which opinion was based on citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the VBMS and Virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran is seeking service connection for a neck disability.  He contends, in substance, that his current neck disability was caused when he was thrown against wooden boards when a Howitzer he was manning in November 1973 at Fort Hood exploded.  He also testified that he was treated at Fort Hood Army Hospital following the explosion and that he had had on and off neck pain ever since that time which he self-medicated with over the counter anti-pain and inflammation medicines.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) which disabilities include arthritis.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disability, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to a current disability, the post-service record shows the Veteran being diagnosed with cervical spine degenerative joint disease.  See, e.g., VA examination opinion dated in July 2013.  

As to service incurrence under 38 C.F.R. § 3.303(a), the Veteran's DD 214 lists his occupational specialty as field artillery.  Moreover, service personnel records show that the Veteran was stationed at Fort Hood.  Furthermore, the Board finds that the Veteran is competent to report on observable problems, such as a neck injury when a Howitzer exploded as well as a subsequent problem with pain and lost motion, because the injury and subsequent symptoms are observable by a lay person.  See Davidson, supra.  

Initially, the Board notes that according to sworn testimony provided at the Board hearing, the Veteran does not contend that he sustained a neck injury during a combat event so 38 U.S.C.A. § 1154(b) is not for application.  Nonetheless the Veteran's contention that he injured his neck during the course of firing a Howitzer during training, however, is consistent with his military occupational specialty of field artillery.  38 U.S.C.A. § 1154(a).  However, available service treatment records, including a July 1979 examination, are negative for any treatment of residual neck problems following a neck injury.  Indeed, while available service treatment records show the Veteran's complaints and treatment for multiple problems, they are absent for references to a history of a neck injury and/or residuals of a neck injury.  The Board finds the evidence contemporaneous to the Veteran's service more probative than recollections made decades after service because of the proximity of the evidence to service.  A contemporaneous statement as to a declarant's then-existing physical condition, such as his July 1979 examination, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803(3).  Therefore, the July 1979 examination is accepted as the credible and accurate account of the condition of his neck after the 1973 injury.  Accordingly, the Board finds that the most probative evidence of record shows that the Veteran did not have a chronic neck disability while on active duty.   38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. § 3.309(a), the record does not credibly show the Veteran had manifestations of arthritis in his cervical spine in the first post-service year much less to a compensable degree.  Accordingly, the Board finds that entitlement to service connection for a neck disability must be denied on a presumptive basis.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Veteran testified that he had continued problems with neck pain since he was injured in a cannon explosion in November 1973 at Fort Hood.  He also testified that he treated his symptoms since that time with over the counter anti-pain and inflammation medicines.  Additionally, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels.  See Davidson, supra.  However, the post-service records are negative for complaints, diagnoses, or treatment related to his neck until at least 20 years after his 1980 separation from his second period of active duty.  Moreover, the Board finds the fact that the first post-service medical record in which the Veteran reports being injured in a cannon explosion while in-service (see August 1989 letter from Southern Plains Medical Center) does not include any claims by the Veteran of having neck problems since that time weighs against his current claims of continuity of symptomatology.  The Board also finds the fact that the record does not contain any claims by the Veteran regarding having ongoing neck problems since he was injured in a cannon explosion while on active duty until after he filed the current claim for service connection also weighs against his current claim of continuity of symptomatology.  In this regard, the Board notes that while the record shows that the Veteran has been filing claims for VA benefits for injuries he claims he sustained on active duty since 1989, his reports regarding a neck injury do not appear on the record until 2010.  Thus, the Board cannot find that there is credible evidence of chronic neck problems in service following a neck injury with chronic neck problems ever since service.  Therefore, entitlement to service connection for a neck disability based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of a neck disability after service under 38 C.F.R. § 3.303(d), in May 2013 Dr. P. opined as follows:

The above referenced patient presented to our office on January 2, 2013 complaining of neck pain radiating into the left hand with numbness, thoracic pain, especially in the left rib area, and lumbar pain.  Upon examination, the patient was found to have palpable tenderness in the cervical, thoracic, and lumbar spine as well as palpable muscle spasms in the same areas.  The patient had limited ROM in the cervical spine upon bilateral rotation and bilateral lateral flexion. 

A 2 view x-ray series was taken of the cervical, thoracic, and lumbar spine.  The cervical x-rays showed a right lateral list, some osteophytic changes as well as partial loss of disc spaces in the lower cervical spine . . . Many of these injuries appeared to be 'several years old, which fit with the patient's history dating back 5+ years . . . 

Similarly, in writings to VA and at his personal hearing the Veteran has claimed that his current neck disability is due to his military service.

On the other hand the July 2013 VA examiner, after review of the record on appeal and an examination of the Veteran, opined that it was less likely than not that the Veteran's neck disability was related to his military service for the following reasons:

. . . Review of veteran's STRs do not indicate any evidence of injury in l973.  However, his history as described in the hearing gives a detailed description of injury in 1973.  However, STRs from 1973 till separation in 1980 do not indicate any treatment received for neck condition.  Separation exam is negative for neck problems.  There is no evidence of veteran seeking medical help for neck pain for at least 20 years after separation.  Veteran has been receiving care at VAMC since 1999 for various health conditions including wrist pain and sinus problems.  But neck pain has not been mentioned in VAMC records per CAPRI.  Letter from Dr. P . . . dated 5/2013 is noted.  

In my opinion, veteran's arthritis of neck is less likely than not incurred in or caused by injury that occurred on 11/1973.  Rationale is that there is no documentation of chronicity.  Degenerative arthritis seen on x-rays in 2012 may be due to some other factors including his age and work habits after retirement. 

As to the lay claims found in the record that a neck disability was caused by the Veteran's military service, the Board finds that determining the etiology of the claimant's chronic neck disability requires special medical training because it can be attributed to many different causes.  Medical expertise is necessary to determine whether a current neck disability is a continuing disease process of a neck injury occurring decades earlier.  Accordingly, the Board finds that the opinion of the Veteran to the extent it can be construed as a nexus opinion is less probative than the July 2013 VA medical opinion.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

As to the two competing medical opinions, the Board places greater probative value on the July 2013 VA examiner's opinion that the Veteran's neck disability is not due to his military service because it was based on a review of the claims file, objective clinical evaluation, and is consistent with the evidence of record.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . ."); Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the veteran's position).  In contrast, the Board does not find Dr. P.'s opinion persuasive because it is not based on a review of the Veteran's file which contains such relevant information as the state of the Veteran's physical condition after 1973 during service in 1979 and after service.  Also, Dr. P.'s opinion does not definitively link the Veteran's neck disability to service.  Dr. P. discusses multiple orthopedic problems (left hand, thoracic spine, left rib, and lumbar spine) and merely notes that "many of these injuries appeared to be several years old, which fit with the [Veteran's] history dating back 5+ years."  Noting that an injury appears to be several years old fitting a history of an event that occurred over 5 years ago does not persuasively draw the inference that a current neck disability is from an injury that occurred almost 40 years ago.  Thus, the Board does not find Dr. P.'s opinion probative because he does not provide a clear basis for his opinion and it is not supported by the other evidence of record.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (holding that the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence); Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."); Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence).  

Therefore, the Board finds that the most probative evidence of record shows that a neck disability was not caused by the Veteran's military service.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  Accordingly, the Board finds that entitlement to service connection for a neck disability is not warranted based on the initial documentation of the disability after service because the weight of the probative evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d).

Accordingly, the Board must conclude that entitlement to service connection for a neck disability must be denied because the weight of the evidence is against the claim.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Service connection for a neck disability is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


